Exhibit 10.37

PATENT SETTLEMENT AGREEMENT

This PATENT SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as
of October 25, 2007 (the “Effective Date”) by and between Vonage Holdings Corp.
having offices at 23 Main Street, Holmdel, New Jersey (“Vonage”), and Verizon
Services Corp., a corporation organized and existing under the laws of Delaware
having an office at One Verizon Way, Basking Ridge, New Jersey, (“Verizon”).
Vonage and Verizon are individually referred to herein as a “party,” and
collectively as the “parties.”

WITNESSETH

WHEREAS, Verizon and certain of its Affiliates (i.e., Verizon Laboratories Inc.
and Verizon Communications Inc.) have filed an action against Vonage and an
Affiliate of Vonage for patent infringement in actions styled Verizon Services
Corp., et al v. Vonage Holdings Corp., et al, pending in the United States
District Court for the Eastern District of Virginia and the United States
Circuit Court of Appeals for the Federal Circuit (the “Verizon Litigation”);

WHEREAS, Vonage has succeeded to an action against Bell Atlantic Communications,
Inc., d/b/a Verizon Long Distance for patent infringement in actions styled
Vonage Holdings Corp. v. SBC Internet Services, Inc., et al, pending in the
United States District Court for the Northern District of Texas, Fort Worth
Division (the “Vonage Litigation”);

WHEREAS, Vonage denies any liability in the Verizon Litigation, and Verizon
denies any liability in the Vonage Litigation;

WHEREAS, Vonage, on behalf of itself and its Affiliates (as defined below),
desires to settle the Verizon Litigation pursuant to the terms and conditions of
this Agreement;

WHEREAS, Verizon, on behalf of itself and its Affiliates, desires to settle the
Vonage Litigation pursuant to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the above promises and mutual covenants
hereinafter contained, the parties agree as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings:



--------------------------------------------------------------------------------

“Adverse Decision” means a decision by the United States Court of Appeals for
the Federal Circuit in the Verizon Litigation which provides for any of the
following: (i) a new claim construction for any of the terms of the claims of
the ‘574 or ‘711 patents and a remand for a new trial on such claim
construction; (ii) a remand for a new trial of the ‘574 or the ‘711 patent on
Vonage’s defense of obviousness; or (iii) the Permanent Injunction Order entered
by the Court is vacated, and/or vacated and remanded for further proceedings,
with respect to the ‘574 or ‘711 patents.

“Affiliate” means, with respect to either party, any person, organization or
entity controlling, controlled by or under common control with, such party. For
purposes of this definition only, “control” of another person, organization or
entity shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the activities, management or policies of such person,
organization or entity, whether through the ownership of voting securities, by
contract or otherwise. Without limiting the foregoing, control shall be presumed
to exist when a person, organization or entity (i) owns or directly controls
fifty percent (50%) or more of the outstanding voting stock or other ownership
interest of the other organization or entity, or (ii) possesses, directly or
indirectly, the power to elect or appoint fifty percent (50%) or more of the
members of the governing body of the organization or other entity.

“Patents” means (i) all classes or types of patents anywhere in the world,
including utility patents, utility models, design patents, invention
certificates, reexaminations, reissues, extensions and renewals; and (ii) all
applications anywhere in the world (including provisional and nonprovisional
applications), continuations, divisionals, continuations-in-part, and rights to
inventions for which applications may be filed for such patents.

“Person” means an individual, trust, corporation, partnership, joint venture,
limited liability company, association, unincorporated organization or other
legal or governmental entity.

“Third Party” means a Person other than a party to this Agreement or an
Affiliate of a party to this Agreement.

“Verizon Patents” means (i) those Patents listed in Exhibit A to this Agreement,
(ii) any and all Patents existing or subsequently issuing from any applications
claiming priority, in whole or in part, from any of the Patents identified in
(i), (iii) any and all non-United States Patents existing or subsequently
issuing claiming priority, in whole or in part, from any of the foregoing,
(iv) any and all Patents existing or subsequently issuing from continuations,
divisionals, continuations-in-part, reexaminations, reissues, extensions, and
renewals, or the non-United States equivalents, of any of the foregoing, and
(v) all United States and foreign patents and applications, issued or on file as
of the Effective Date and owned by Verizon or a Verizon Affiliate (excluding
Cellco Partnership d/b/a Verizon Wireless) that would be infringed by Vonage’s
products and services existing as of the Effective Date, provided such patents
and patent applications shall include any patents and patent applications owned
jointly by Verizon or a Verizon Affiliate (excluding Cellco Partnership d/b/a
Verizon Wireless) and Cellco Partnership d/b/a Verizon Wireless.

 

- 2 -



--------------------------------------------------------------------------------

“Vonage Patents” means (i) those Patents listed in Exhibit B to this Agreement,
(ii) any and all United States Patents existing or subsequently issuing from any
applications claiming priority, in whole or in part, from any of the listed
Patents, (iii) any and all non-United States Patents existing or subsequently
issuing claiming priority, in whole or in part, from any of the foregoing, and
(iv) any and all Patents existing or subsequently issuing from continuations,
divisionals, continuations-in-part, reexaminations, reissues, extensions, and
renewals, or the non-United States equivalents, of any of the foregoing.

“Vonage Products” means (i) the products and services offered by Vonage or any
Vonage Affiliate as of the Effective Date, (ii) modifications and improvements
to the products and services described in (i), including products and services
of equivalent functionality, and (iii) dual mode phones used, at least in part,
with the products and services of (i) and (ii).

ARTICLE II

RELEASES

2.1. Vonage Release of Verizon. Vonage, on behalf of itself and the Vonage
Affiliates and their respective officers, directors, and managing members hereby
releases Verizon and the Verizon Affiliates and their respective officers,
directors, managing members, employees, attorneys, customers, and
vendor/suppliers (other than Nortel, but only to the extent Verizon or any
Verizon Affiliate does not have an indemnity obligation to Nortel as of the
Effective Date for the provision of products and services to Verizon or any
Verizon Affiliate) (to the extent that activities of the vendor/suppliers are
for the benefit of the Verizon or Verizon Affiliates) from and against any and
all claims, liability, demands, rights of action, and related obligations,
damages, losses, costs, attorney fees and expenses occurring from the beginning
of time to the Effective Date, which it has or may have, including without
limitation those claims related to the Vonage Patents, excepting only those
claims for trade payments arising in the ordinary course of business.

2.2. Verizon Release of Vonage. Verizon, on behalf of itself and the Verizon
Affiliates and their respective officers, directors, and managing members hereby
releases Vonage and the Vonage Affiliates and their respective officers,
directors, managing members, employees, attorneys, customers, and
vendor/suppliers (to the extent that activities of the vendor/suppliers are for
the benefit of the Vonage or Vonage Affiliates) from and against any and all
claims, liability, demands, rights of action and related obligations, damages,
losses, costs, attorneys fees and expenses occurring from the beginning of time
to the Effective Date, which it has or may have, including without limitation,
those claims related to the Verizon Patents, excepting only those claims for
trade payments arising in the ordinary course of business; provided, however,
the foregoing release is expressly contingent and will not be effective until
the following conditions have been met: (i) Verizon receives and retains the
amounts paid to Verizon pursuant to Section 5.1 hereof; and (ii) ninety-one
(91) days have elapsed after the

 

- 3 -



--------------------------------------------------------------------------------

payment to Verizon of all of the amounts set forth in Section 5.1 hereof and
Vonage or any Vonage Affiliate has not become a debtor, either voluntarily or
involuntarily, under any chapter of the United States Bankruptcy Court; and
(iii) Vonage has not sought protection from its creditors under any other
federal or state law at any time prior to ninety-one (91) days after the last
payment has been made to Verizon pursuant to Section 5.1.

ARTICLE III

GRANTS AND COVENANTS

3.1. Vonage Covenant Not to Sue Verizon. In consideration of the terms herein,
Vonage, on behalf of itself and the Vonage Affiliates and their respective
officers, directors, and managing members, hereby covenants not to sue Verizon,
Verizon Affiliate, or any Verizon customer, during the term of any Vonage
Patent, for infringement of any Vonage Patent by reason of Verizon or any
Verizon Affiliate making, having made, using, having used, selling, having sold,
importing, having imported, offering for sale or having offered for sale any
products, systems, services and methods of Verizon and/or any Verizon Affiliate
that are made, used, sold, imported or offered for sale by or for the benefit of
Verizon or any Verizon Affiliate. The foregoing covenant may be pled as a full
and complete defense to, and may be a used as a basis for an injunction against,
any action, suit or other proceeding in breach of this covenant. The foregoing
covenant does not extend to the products, systems, services or methods of any
Third Party, except to the extent the Third Party (other than Nortel, but only
to the extent Verizon or any Verizon Affiliate does not have an indemnity
obligation to Nortel as of the Effective Date for the provision of products and
services to Verizon or any Verizon Affiliate) is providing such products,
systems, services and/or methods for the benefit of the Verizon or the Verizon
Affiliates in the exercise of Verizon’s or any of its Affiliates’ making, using,
selling, importing or offering for sale such products, systems, services and/or
methods. Vonage agrees that any assignments, sale or other transfer of any of
the Vonage Patents shall include a written agreement by the assignee, purchaser
or other transferee that such Vonage Patents shall be subject to the foregoing
covenant.

3.2. Verizon Covenant Not to Sue Vonage. In consideration of the terms herein ,
Verizon, on behalf of itself and the Verizon Affiliates and their respective
officers, directors, and managing members, hereby covenants not to sue Vonage,
Vonage Affiliates, or any Vonage customer for infringement of any Verizon Patent
by reason of Vonage or any Vonage Affiliate making, having made, using, having
used, selling, having sold, importing, having imported, offering for sale or
having offered for sale any Vonage Products or use by a Vonage customer of any
Vonage Product; provided, however, the foregoing covenant shall be effective
from the Effective Date until ninety-one (91) days after the payment to Verizon
of all amounts set forth in Section 5.1, provided, further, however, the
foregoing covenant shall automatically be extended for the full term of the
Verizon Patents, unless earlier terminated as provided herein, if ninety-one
(91) days have elapsed after the payment to Verizon of all of the amounts set
forth in Section 5.1 hereof and Vonage or any Vonage Affiliate has not become a

 

- 4 -



--------------------------------------------------------------------------------

debtor, either voluntarily or involuntarily, under any chapter of the United
States Bankruptcy Court or has not sought protection from its creditors under
any other federal or state law at any time prior to ninety-one (91) days after
payment to Verizon of all amounts set forth in Section 5.1. The foregoing
covenant may be pled as a full and complete defense to, and may be a used as a
basis for an injunction against, any action, suit or other proceeding in breach
of this covenant The foregoing covenant does not extend to the products,
systems, services or methods of any Third Party, except to the extent the Third
Party is providing such products, systems, services and/or methods for the
benefit of Vonage or the Vonage Affiliates in the exercise of Vonage’s or any of
its Affiliates’ making, using, selling, importing or offering for sale such
products, systems, services and/or methods. Verizon agrees that any assignments,
sale or other transfer of any of the Verizon Patents shall include a written
agreement by the assignee, purchaser or other transferee that such Verizon
Patents shall be subject to the foregoing covenant.

3.3 Verizon Covenant Not to Sue Vonage for Infringement of Verizon Field of Use
Patents. Subject to the receipt by Verizon of all of the payments required
pursuant to Section 5.1 hereof, Verizon, on behalf of itself and the Verizon
Affiliates and their respective officers, directors, and managing members,
hereby covenants not to sue Vonage, any Vonage Affiliate, or any Vonage customer
during the Field of Use Term, for infringement of any Verizon Field of Use
Patent by reason of Vonage or any Vonage Affiliate making, having made, using,
having used, selling, having sold, importing, having imported, offering for sale
or having offered for sale any Vonage Product (which shall not include any
“private label” product or service supplied by Vonage or any Vonage Affiliate)
or use by a Vonage customer of any Vonage Product; provided, however, the
foregoing covenant shall be effective from the Effective Date until ninety-one
(91) days after the payment to Verizon of all amounts set forth in Section 5.1,
provided, further, however, the foregoing covenant shall automatically be
extended for the full Field of Use Term, unless earlier terminated as provided
herein, if ninety-one (91) days have elapsed after the payment to Verizon of all
of the amounts set forth in Section 5.1 hereof and Vonage or any Vonage
Affiliate has not become a debtor, either voluntarily or involuntarily, under
any chapter of the United States Bankruptcy Court or has not sought protection
from its creditors under any other federal or state law at any time prior to
ninety-one (91) days after the payment to Verizon of all amounts set forth in
Section 5.1. The foregoing covenant shall extend to the acquiring or acquired
company of Vonage or any Vonage Affiliate as a result of a Business Combination,
but only to the Vonage Existing Subscribers and only for a period of six
(6) months after the conclusion of such Business Combination; provided, however,
Verizon agrees to discuss, during such six (6) month period, in good faith,
terms, including additional compensation to Verizon, under which a covenant not
to sue under such Verizon Field of Use Patents may be extended to such acquiring
or acquired company. In the event no agreement is reached between Verizon and
the acquired/acquiring company during the six (6) month period, the covenant not
to sue under such Verizon Field of Use Patents shall immediately terminate as to
Vonage, the Vonage Affiliates and the acquiring/acquired company. The foregoing
covenant does not extend to the products, systems, services or methods of any
Third Party, including if the Third Party is providing such products, systems,
services and/or methods as part of the Vonage Products or for the benefit of
Vonage or a Vonage Affiliate (except to the extent that Vonage or any Vonage
Affiliate has an indemnity obligation to such Third Party as of the Effective
Date).

 

- 5 -



--------------------------------------------------------------------------------

The foregoing covenant is a personal covenant of Verizon and any assignments,
sale or other transfer of any of the Verizon Patents shall not be subject to the
foregoing covenant.

As used in the foregoing section, “Verizon Field of Use Patents” means the
claims of (i) those patent applications and Patents that have a priority date
(or if no priority date, then the filing date thereof) on or before the
Effective Date that are owned, in whole or in part, by Verizon or any Verizon
Affiliate (excluding Cellco Partnership d/b/a Verizon Wireless or any of its
subsidiaries) or (ii) that are acquired by Verizon or any Verizon Affiliate
(excluding Cellco Partnership d/b/a Verizon Wireless or any of its subsidiaries)
within one year after the Effective Date that are infringed by:

 

  1. The manufacture, use, sale or offering for sale of Vonage Products (which
shall not include any wholesale sale of Vonage Products, other than to customers
of Vonage or a Vonage Affiliate purchasing at wholesale as of the Effective
Date);

 

  2. The development, testing and use by Vonage or any Vonage Affiliates of
network systems, billing systems, and/or control systems in the provision of
Vonage Products to end-users of Vonage or any Vonage Affiliate; or

 

  3. The manufacture, use, sale, distribution or leasing by Vonage or any Vonage
Affiliate of hardware, software and equipment used by end users of Vonage or any
Vonage Affiliate in the use of Vonage Products.

As used in the foregoing section, “Field of Use Term” means a period of four
(4) years after the Effective Date, unless earlier terminated by a Business
Combination (as provided in this Section) or otherwise terminated pursuant to
the terms of this Agreement.

3.4. Enforcement of Injunction Against Vonage. The parties agree to enter the
Consent Order pursuant to Section 4.1. It is understood and agreed that, until
the entry of the Consent Order or an Adverse Decision regarding the ‘711 or ‘574
patents from the United States Court of Appeals for the Federal Circuit, nothing
contained in this Agreement shall affect the judgments or injunctions entered
against Vonage in the Verizon Litigation.

3.5. No Other Rights. Except for the foregoing covenants not to sue and the
releases of Article II, no rights or licenses are granted to Verizon or any
Verizon Affiliate under any Vonage Patents or other intellectual property
rights, or to Vonage or any Vonage Affiliate under any Verizon Patents or other
intellectual property rights. Nothing contained in this Agreement shall be
construed as in any way granting any kind of license rights or releases to
Verizon under any of the Vonage Patents or to Vonage under any of the Verizon
Patents; all such rights, including license rights, being expressly reserved by
the respective owner of the Vonage Patents/Verizon Patents and expressly or by
implication not granted to or for the benefit of the other party, nor to any of
its customers or any other person or entity. The specific intent of both parties
to this Agreement is to not grant any kind of license rights, expressly or by
implication, under any of the Vonage Patents or Verizon Patents to any person or
entity, including the other party.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE IV

DISMISSAL OF LITIGATION

4.1. Dismissal of the Verizon Litigation. The parties shall cause their
respective counsel to execute and file a Consent Order regarding settlement
payments in the form set forth in Exhibit C (the “Consent Order”). The parties
recognize that issuance of the mandate from the United States Court of Appeals
for the Federal Circuit will immediately dissolve the stay pending appeal and
that the Permanent Injunction, to the extent the Permanent Injunction is not
vacated on appeal, will thereby immediately take effect. The parties agree that,
within two (2) business days thereafter, they will submit to the District Court
a request for action based on the applicable alternative among the proposed
Consent Orders included in Exhibit C-1, hereto, such Consent Orders to be
modified as appropriate by the parties to the extent necessary to conform with
the decision of the United States Court of Appeals for the Federal Circuit. If
the parties do not mutually agree on the Consent Order within the above
referenced timeframe, either party may submit the applicable proposed Consent
Order attached in Exhibit C-1. After any decision by the United States Court of
Appeals for the Federal Circuit, both parties agree not to further appeal the
Verizon Litigation. The parties shall promptly proceed with any and all
additional procedures needed to dismiss with prejudice the Verizon Litigation.
The parties agree that the settlement of the Verizon Litigation is intended
solely as a compromise of disputed claims, counterclaims and defenses.

4.2. Dismissal of the Vonage Litigation. Within five (5) days after the
Effective Date, the parties shall cause their respective counsel to execute and
file a Stipulation of Dismissal With Prejudice in the form set forth in Exhibit
D (the “Order of Dismissal”) dismissing with prejudice all claims between the
parties in the Vonage Litigation. The parties shall promptly proceed with any
and all additional procedures needed to dismiss with prejudice the Vonage
Litigation. The parties agree that the settlement of the Vonage Litigation is
intended solely as a compromise of disputed claims, counterclaims and defenses.

4.3 The parties agree that they shall bear their own costs, expenses and
attorneys’ fees relating to the Verizon Litigation, the Vonage Litigation and to
the negotiation of this Agreement.

ARTICLE V

CONSIDERATION

5.1. In consideration of the releases and covenants set forth in Articles II and
III hereof, Vonage and Verizon agree to immediately and jointly move the United
States District Court for the Eastern District of Virginia to issue an order to
effectuate the payments from Traveler’s Insurance Co. (“Travelers”) and Burke
and Herbert Bank as described below:

 

- 7 -



--------------------------------------------------------------------------------

(i) to pay Verizon Eighty Million U.S. Dollars ($80,000,000) by wire transfer
and comprised of:

(a) Sixty Six Million U.S. Dollars ($66,000,000) directly from Traveler’s
Insurance Co. (“Travelers”) to Verizon, which funds Travelers is holding as
security from Vonage for the supersedeas bond posted with the Court in the
Verizon Litigation dated April 13, 2007; and

(b) Fourteen Million U.S. Dollars ($14,000,000) from funds being held in the
escrow account established by the Clerk of the Court in the Verizon Litigation
at Burke and Herbert Bank to be paid directly to Verizon with the balance
(approximately Eight Million U.S. Dollars ($8,000,000)) in such Court escrow
account, including interest, payable to the escrow account established at
Deutsche Bank as described in subsection (ii) below;

(ii) Vonage agrees to pay by wire transfer to an escrow account established at
Deutsche Bank from Vonage in the approximate amount of Thirty Two Million U.S.
Dollars ($32,000,000) such that the total amount payable by Vonage to Verizon
pursuant to Section 5.1(i) and to the escrow account in favor of Verizon
pursuant to this Section 5.1 (ii) is One Hundred Twenty Million U.S. Dollars
($120,000,000); it being understood and agreed that all amounts in the foregoing
Deutsche Bank escrow account, including interest thereon, shall be payable to
either (1) Vonage in the event of an Adverse Decision or (2) upon a decision of
the United States Court of Appeals for the Federal Circuit which is not an
Adverse Decision (an Adverse Decision shall not include dissolution of the stay
pending appeal) to: (A) Verizon in the amount of Thirty Seven Million Five
Hundred Thousand U.S. Dollars ($37,500,000), plus all interest from such
Deutsche Bank escrow account, and (B) designated charitable organizations
(listed in Exhibit E) in the amount of Two Million Five Hundred Thousand U.S.
Dollars ($2,500,000). Within 2 business days of the issuance of the mandate by
the United States Court of Appeals for the Federal Circuit, the parties shall
jointly notify Deutsche Bank of the proper disposition of the funds held in
escrow pursuant to this paragraph. Either Vonage or Verizon, whoever is the
recipient of the funds from Deutsche Bank pursuant to this paragraph (but not
the charitable organizations listed in Exhibit E), shall pay Deutsche Bank the
fee for administration of the account. If either party is required to seek
relief from the court in order to obtain the other party’s direction to Deutsche
Bank for the release of the funds to it, the parties agree that the party not
providing proper direction to Deutsche Bank shall pay the other party’s
reasonable attorney’s fees in seeking such relief.

5.2. The parties agree this is a settlement of litigation and that the foregoing
consideration does not represent a royalty for the infringement alleged in the
Verizon Litigation and is fair consideration for resolution of the litigation in
the present circumstances. Further, this Agreement is the result of compromise
between Verizon and Vonage in the claims and actions described herein and shall
never for any purpose be considered an admission of liability, fault, and/or
responsibility by Verizon or Vonage; nor shall the existence or performance of
any obligation under this Agreement constitute or be construed as any admission
of any liability, fault, or responsibility whatsoever by Verizon or Vonage.

 

- 8 -



--------------------------------------------------------------------------------

5.3. All taxes imposed upon the recipient of benefits under this Agreement shall
be paid by the party receiving such benefit(s).

ARTICLE VI

TERM AND TERMINATION

6.1. Term. The term of this Agreement shall commence upon the Effective Date
and, unless terminated as permitted pursuant to this Article VI, shall continue
until the expiration of the last-to-expire Vonage Patent and the Verizon
Patents.

6.2. Termination by Verizon. Upon the occurrence of any of the following (the
“Vonage Events of Termination”), Verizon shall have the right to terminate this
Agreement upon written notice to Vonage:

(a) Failure of Vonage to make payments to Verizon as required by Section 5.1,
provided Vonage shall have five (5) days from the date of notice by Verizon to
cure such failure to pay;

(b) Breach by Vonage or any Vonage Affiliate of any material provision of this
Agreement, other than failure to make payments to Verizon as required by
Section 5.1, provided, Vonage shall have ninety (90) days from the date of
notice by Verizon to cure such breach;

(c) Any attempt by Vonage, any Vonage Affiliate or any third party (including a
trustee in bankruptcy) to recover or challenge any payments made by Vonage
pursuant to Section 5.1; and

(d) Any attempt by Vonage or any Vonage Affiliate to challenge the validity or
enforceability of the Verizon Patents.

6.3. Termination by Vonage. Upon the occurrence of any of the following (the
“Verizon Events of Termination”), Vonage shall have the right to terminate this
Agreement upon written notice to Verizon:

(a) Breach by Verizon or any Verizon Affiliate of any material provision of this
Agreement, provided, Verizon shall have ninety (90) days from the date of notice
by Verizon to cure such breach; and

 

- 9 -



--------------------------------------------------------------------------------

(b) Any attempt by Verizon or any Verizon Affiliate to challenge the validity or
enforceability of the Vonage Patents.

6.4 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 6.2, Sections 2.1, 2.2 (but only if Verizon has received and
is able to retain all of the payments required pursuant to Section 5.1) and 3.1
remain in full force and effect, and Sections 3.2 and 3.3 shall immediately
terminate and be of no force and effect. In the event of termination of this
Agreement pursuant to Section 6.3, Sections 2.1, 2.2 and 3.2 remain in full
force and effect, and Section 3.1 shall immediately terminate and be of no force
and effect.

ARTICLE VII

ASSIGNMENT

7.1 Assignment. Except and to the extent expressly set forth in Section 7.2,
neither party may assign or otherwise transfer this Agreement or any right or
permission hereunderto any Third Party without the prior written consent of the
other party. Any assignment or transfer in violation of this Section 7.1 shall
be null and void. Subject to the foregoing, this Agreement shall be binding upon
and inure to the benefit of the parties and their permitted successors and
assigns.

7.2 Business Combination. Neither party shall assign or otherwise transfer this
Agreement or any rights or obligations under this Agreement to any Third Party,
whether by assignment, operation of law or otherwise. The party may assign or
otherwise transfer this Agreement or any rights or benefits of this Agreement to
an Affiliate of the party who agrees in writing to be bound by the terms and
conditions of this Agreement. Upon any assignment by Vonage to a Third Party of
this Agreement or the covenants or benefits of this Agreement, the covenant not
to sue extended to Vonage and its Affiliates pursuant to Section 3.2 of this
Agreement shall immediately terminate.

Notwithstanding the foregoing, in the event of any Business Combination
(hereinafter defined) which results in Additional Subscribers to Vonage after
the Business Combination, then the covenant not to sue set forth in Section 3.2
of this Agreement will extend to the Additional Subscribers to the Vonage
Products to the extent that the total number of Vonage Subscribers (hereinafter
defined) resulting after such Business Combination is no greater than the number
determined by multiplying the Growth Rate (hereinafter defined) by the number of
subscribers of Vonage Products immediately prior to the Business Combination
(“Adjusted Vonage Subscribers”) without the payment of any additional amounts to
be paid to Verizon by Vonage pursuant to Section 5.1 of this Agreement. If the
aggregate number of Vonage Subscribers after such Business Combination is
greater than the number of Adjusted Vonage Subscribers, then the

 

- 10 -



--------------------------------------------------------------------------------

covenant not to sue set forth in Section 3.2 of this Agreement shall be limited
during the twelve month period after the Business Combination to the Adjusted
Vonage Subscribers and any Vonage Subscribers in excess of such Adjusted Vonage
Subscribers will not be subject to the covenants not to sue set forth in
Section 3.2 of this Agreement. Notwithstanding the foregoing, beginning twelve
(12) months after the Business Combination, the number of Vonage Subscribers
that can enjoy the benefit of the covenant not to sue set forth in Section 3.2
shall be increased by multiplying the Growth Rate during the preceding twelve
(12) month period times the number of Vonage Subscribers that enjoyed the
benefit of the covenant not to sue set forth in Section 3.2 at the end of such
twelve (12) month period. Additionally, in any Business Combination, no release,
license or covenant not to sue, express or implied, shall extend to products and
services of the acquired or acquiring company or their assets in such Business
Combination, except and to the extent that the subscribers of such products and
services become Additional Subscribers after the Business Combination pursuant
to this Section 7.2. If a Business Combination results in Vonage Subscribers in
excess of Adjusted Vonage Subscribers, Vonage and Verizon agree to discuss in
good faith terms, including additional compensation to Verizon, under which a
covenant not to sue may be granted for such Vonage Subscribers in excess of the
Adjusted Vonage Subscribers and for any products and services of the acquired or
acquiring company or their assets in such Business Combination.

If an Affiliate of Vonage ceases to be an Affiliate of Vonage (“Former
Affiliate”), the covenant not to sue set forth in Section 3.2 of this Agreement
shall cease to apply to such Former Affiliate as of the date the Former
Affiliate ceases to be an Affiliate of Vonage under this Agreement. If a Person
becomes an Affiliate of Vonage after the Effective Date (“New Affiliate”), such
New Affiliate shall only be entitled to the covenant not to sue set forth in
Section 3.2 of this Agreement to the extent the total number of Vonage
subscribers for Vonage Products, including those of the New Affiliate, do not
exceed the number of Vonage subscribers allowed to receive the benefit of the
covenant not to sue set forth in Section 3.2 pursuant to the above. Nothing in
this paragraph shall restrict Vonage’s ability to restructure itself and its
Affiliates with no substantive effect on the Vonage business as it was conducted
immediately prior to such restructure. Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of the Parties and their
permitted successors and assigns.

As used above, “Growth Rate” means (i) for any Business Combination occurring
during the first six (6) months after the Effective Date, the average growth
rate in Vonage subscribers for the Vonage Products during the immediately
preceding six (6) months, and (ii) for any Business Combination occurring after
the first six (6) months after the Effective Date, the average growth rate in
Vonage subscribers for the Vonage Products during the immediately preceding
twelve (12) months. As used above, “Additional Subscribers” means additional
subscribers of the Vonage Products as a result of a Business Combination where
the VoIP and/or wireless products and services used by such additional
subscribers are not already covered by a covenant not to sue or license under
the Verizon Patents. As used above, “Vonage Subscribers” means the total of
(i) the subscribers of Vonage Products immediately prior to the Business
Combination, and (ii) the additional subscribers of Vonage Products after the
Business Combination. As used above, a “Business Combination” means a
transaction or series of related transactions in which either (i) all or
substantially all of the business or assets of Vonage are sold or otherwise
transferred to a third party, whether by assignment, operation of law or
otherwise; (ii) Vonage undergoes a

 

- 11 -



--------------------------------------------------------------------------------

Change of Control; (iii) Vonage or its Affiliate acquires any business or assets
from a third party, whether by assignment, operation of law or otherwise; or
(iv) Vonage or any of its Affiliates acquires, directly or indirectly, more than
fifty (50%) of the voting power with respect to the election of directors or
similar managing authority of any third party. As used above, a “Change of
Control” means a transaction or series of related transactions in which either
(i) Vonage consolidates or merges with or into another Person, or (ii) any
Person consolidates with, or merges with or into, Vonage, in each case unless
the direct holders of voting power with respect to the election of directors or
similar managing authority of Vonage immediately prior to the transaction or
series of related transactions will hold, directly or indirectly, more than
fifty (50%) of the voting power with respect to the election of directors or
similar managing authority of the surviving entity immediately after the
transaction or series of related transactions.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

8.1. Representations and Warranties.

(a) Vonage represents and warrants as of the Effective Date that: (i) Vonage or
a Vonage Affiliate owns the entire, right title and interest in and to the
Vonage Patents, and has the right to grant releases and covenants not to sue
with respect to the Vonage Patents of the full scope set forth herein without
payment of any consideration to any Vonage Affiliate or Third Party, (ii) to the
knowledge of Vonage, the Vonage Patents are valid and enforceable, and (iii) it
has not assigned or otherwise transferred to any other Person any rights to
enforce any of the Vonage Patents or to any causes of action, damages or other
remedies, or any Vonage Patents, claims, counterclaims or defenses, relating to
the Vonage Litigation or Vonage Patents. Vonage further represents and warrants
that it is represented by counsel in this matter and that it understands the
legal import of and agrees with the rights, releases and covenants not to sue
granted to Verizon and Verizon Affiliates pursuant to this Agreement.

(b) Verizon represents and warrants as of the Effective Date that: (i) Verizon
or a Verizon Affiliate owns the entire, right title and interest in and to the
Verizon Patents, and has the right to grant releases and covenants not to sue
with respect to the Verizon Patents of the full scope set forth herein without
payment of any consideration to any Vonage Affiliate or Third Party, (ii) to the
knowledge of Verizon, the Verizon Patents are valid and enforceable, and
(iii) it has not assigned or otherwise transferred to any other Person any
rights to enforce any of the Verizon Patents or to any causes of action, damages
or other remedies, or any Verizon Patents, claims, counterclaims or defenses,
relating to the Verizon Litigation or Verizon Patents. Verizon further
represents and warrants that it is represented by counsel in this matter and
that it understands the legal import of and agrees with the rights, releases
covenants not to sue granted to Vonage and Vonage Affiliates pursuant to this
Agreement.

(c) Nothing contained in this Agreement shall be construed as:

 

- 12 -



--------------------------------------------------------------------------------

(i) a warranty or representation by either party that any manufacture, sale, use
or other disposition of products by the other party has been or will be free
from infringement of any of the Vonage Patents/Verizon Patents;

(ii) an agreement by either party to bring or prosecute actions or suits against
third parties for infringement, or conferring any right to the other party to
bring or prosecute actions or suits against third parties for infringement;

(iii) conferring any right to the other party to use in advertising, publicity,
or otherwise, any trademark, trade name or names of either party, or any
contraction, abbreviation or simulation thereof without the prior written
consent of the other party; or

(iv) conferring by implication, estoppel or otherwise, upon either party, any
license or other rights under other Vonage Patents/Verizon Patents or any other
intellectual property rights, except for the releases and covenants not to sue
expressly granted hereunder.

8.2. Notices. All notices required or permitted to be given hereunder shall be
in writing and shall be delivered by hand, or if dispatched by prepaid air
courier with package tracing capabilities or by registered or certified airmail,
postage prepaid, addressed as follows:

 

If to Vonage:    Vonage   

23 Main Street

Holmdel, NJ 07733

   Attn.: Chief Legal Officer    Facsimile: 732-226-0577 Copy to:    Steptoe &
Johnson   

1330 Connecticut Ave.

Washington, DC 20006

      Attn.: Scott Doyle, Esq. If to Verizon: c/o    Verizon   

1515 N. Courthouse Road

Arlington, VA 22201

   Attn: Senior Vice President and Deputy General Counsel    Facsimile:
703-351-3670

 

- 13 -



--------------------------------------------------------------------------------

Copy to:    Winston & Strawn   

1700 K Street, N.W.

Washington, DC 20006

      Attn: Charles Molster, Esq.    Facsimile: 202-282-5100

Such notices shall be deemed to have been served when received by addressee.
Either party may give written notice of a change of address and, after notice of
such change has been received, any notice or request shall thereafter be given
to such party as above provided at such changed address.

8.3. Publicity. Neither party will issue a press release or any other
announcement regarding this Agreement or the relationship contemplated herein
unless both parties provide prior consent in writing; said mutually agreed press
release is attached hereto as Exhibit F. Notwithstanding the foregoing, either
party may issue any filings required by law, regulation or court order, provided
such party shall give the other party a reasonable opportunity to comment on
such filings.

8.4. Governing Law. This Agreement and matters connected with the performance
thereof shall be construed, interpreted, applied and governed in all respects in
accordance with the laws of the United States of America and the State of New
York, without reference to conflict of laws principles.

8.5. Jurisdiction. Vonage and Verizon agree (a) that all disputes and litigation
arising out of this Agreement, its construction, interpretation and matters
connected with its performance be subject to the exclusive jurisdiction of the
federal court in the Eastern District of Virginia located in Alexandria,
Virginia (the “Court”), (b) the Court shall retain jurisdiction to enforce the
terms of the Consent Order and this Agreement, and (c) to submit any disputes,
matters of interpretation, or enforcement actions arising with respect to the
subject matter of this Agreement exclusively to the Court. The parties hereby
waive any challenge to the jurisdiction or venue of the Court over these
matters.

8.6 Enforceability of Agreement. If any provision of this Agreement is held to
be illegal or unenforceable, such provision shall be limited or eliminated to
the minimum extent necessary so that the remainder of this Agreement will
continue in full force and effect and be enforceable. The parties agree to
negotiate in good faith an enforceable substitute provision for any invalid or
unenforceable provision that most nearly achieves the intent of such provision.

8.7 Entire Agreement. This Agreement embodies the entire understanding of the
parties with respect to the subject matter hereof, and merges all prior
discussions between them, and neither of the parties shall be bound by any
conditions, definitions, warranties, understandings, or representations with
respect to the subject matter hereof other than as

 

- 14 -



--------------------------------------------------------------------------------

expressly provided herein. No oral explanation or oral information by either
party hereto shall alter the meaning or interpretation of this Agreement.

8.8 Modification; Waiver. No modification or amendment to this Agreement, nor
any waiver of any rights, will be effective unless assented to in writing by the
party to be charged, and the waiver of any breach or default will not constitute
a waiver of any other right hereunder or any subsequent breach or default.

8.9 Construction; Language. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting party will not be applied in
the construction or interpretation of this Agreement. As used in this Agreement,
the words “include” and “including” and variations thereof, will not be deemed
to be terms of limitation, but rather will be deemed to be followed by the words
“without limitation.” The headings in this Agreement will not be referred to in
connection with the construction or interpretation of this Agreement. This
Agreement is in the English language only, which language shall be controlling
in all respects, and all notices under this Agreement shall be in the English
language.

8.10 Counterparts. This Agreement may be executed in counterparts or duplicate
originals, both of which shall be regarded as one and the same instrument, and
which shall be the official and governing version in the interpretation of this
Agreement. This Agreement may be executed by facsimile signatures and such
signatures shall be deemed to bind each party as if they were original
signatures.

8.11 Vonage Board Approval. This Agreement is subject to the approval of the
Board of Directors of Vonage, which approval shall be obtained by no later than
the close of business (i.e., 5:00 PM EDT) October 26, 2007. If such approval is
not obtained, the Agreement is null and void ab initio.

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
below by their respective duly authorized officers.

 

VONAGE HOLDINGS CORP.     VERIZON SERVICES CORP. By:  

/s/ Sharon A. O’Leary

    By:  

/s/ John Thorne

Name:   Sharon A. O’Leary     Name:   John Thorne Title:   Executive Vice
President and Chief Legal Officer     Title:   Senior Vice President and Deputy
General Counsel

 

- 16 -



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF UNITED STATES “VERIZON PATENTS”

Issued United States Patents

US 6,104,711

US 6,282,574

US 6,215,790

US 6,157,636

US 6,205,139

US 6,539,015

US 6,295,292

US 6,157,648

US 6,292,481

US 6,839,340

US 6,289,010

US 6,137,869

US 6,430,275

US 6,359,880

US 6,542,497

US 7,088,705

US 6,721,306

US 6,298,062

US 6,707,797

US 6,457,043

US 6,031,896

US 7,116,656

US 6,128,304

 

- 17 -



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF UNITED STATES “VONAGE PATENTS”

Issued United States Patents

US 4,782,485

US 5,018,136

US 5,444,707

 

- 18 -



--------------------------------------------------------------------------------

EXHIBIT C

CONSENT ORDER REGARDING SETTLEMENT PAYMENTS

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

 

VERIZON SERVICES CORP., et al.,    )          )          )      

Plaintiffs,

   )          )       v.    )   

1:06cv682 (CMH/BRP)

      )       VONAGE HOLDINGS CORP., et al.,    )          )          )      

Defendants.

   )      

CONSENT ORDER

UPON CONSIDERATION of the agreement of the parties, as reflected by the
signatures of their counsel below, it is hereby

ORDERED that Travelers Insurance Co. (“Travelers”) shall pay $66 million to
Verizon Communications Inc. (“Verizon”), by wire transfer immediately upon the
entry of this Order, which funds Travelers is holding as security from Vonage
Holdings Corp. and Vonage America Inc. (“Vonage” or the “Vonage Defendants”) for
the supersedeas bond which Travelers issued to secure payment of the money
judgment entered in connection with this action and which it posted with this
Court dated April 13, 2007; and it is further

ORDERED that, pursuant to the parties’ settlement agreement, once the $66
million has been wired to Verizon as stated above, the Judgment entered in this
action will have been fully satisfied, and therefore the Supersedeas Bond filed
with the Court on April 13, 2007 will no

 

- 19 -



--------------------------------------------------------------------------------

longer be required and shall be deemed fully and unconditionally discharged,
released and exonerated and Travelers shall be released from any and all past,
present, and future liability in connection with the issuance of the Supersedeas
Bond; and it is further

ORDERED that, upon Verizon’s receipt of the $66 million wire transfer, which
receipt Verizon shall promptly confirm to Vonage and the Clerk of the Court, the
Clerk of the Court is hereby directed to forthwith release the said Supersedeas
Bond recorded with this Court to William Bosch, Esq. of Steptoe & Johnson LLP
for immediate return to Travelers; and it is further

ORDERED that the Clerk of this Court shall cause $14 million of the monies being
held in the escrow account established in this case at Burke and Herbert Bank to
be delivered to Verizon by wire transfer within 2 business days from the date of
this Order; and it is further

ORDERED that the Clerk of the Court shall cause all remaining monies contained
in this same escrow account to be delivered to Deutsche Bank by wire transfer
within 2 business days of the date of this Order, and the parties shall provide
to the Clerk of the Court all appropriate wire transfer information immediately
upon entry of this Order.

ENTERED this      day of October, 2007

 

Alexandria, Virginia  

 

  United States District Judge

 

WE ASK FOR THIS:

 

Charles B. Molster, III (VA Bar No. 23613)

Winston & Strawn LLP

1700 K Street, N.W.

Washington, DC 20006-3817

 

- 20 -



--------------------------------------------------------------------------------

(202) 282-5988 Dan K. Webb* Peter C. McCabe* Peggy M. Balesteri*

Winston & Strawn LLP

35 West Wacker Dr.

Chicago, Illinois 60601

John Thorne* Robert H. Griffen* VERIZON

1515 North Courthouse Road

Arlington, Virginia 22201

Counsel for VERIZON SERVICES CORP., VERIZON LABORATORIES INC. and VERIZON
COMMUNICATIONS INC.

 

 

Scott W. Doyle   (VA Bar No. 36915) William M. Bosch   (VA Bar No. 34589) Seth
A. Watkins   (VA Bar No. 44639) Daniel L. Girdwood   (VA Bar No. 68177) Roger E.
Warin*   Steven J. Barber*   Jose R. Gonzalez-Magaz* STEPTOE & JOHNSON LLP

1330 Connecticut Ave., NW

Washington, DC 20036-1795

Counsel for VONAGE HOLDINGS CORP.

and VONAGE AMERICA, INC.

 

*  Counsel admitted pro hac vice

 

- 21 -



--------------------------------------------------------------------------------

EXHIBIT C-1

APPLICABLE CONSENT ORDERS

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

 

VERIZON SERVICES CORP., et al.,    )          )          )      

Plaintiffs,

   )          )       v.    )   

1:06cv682 (CMH/BRP)

      )       VONAGE HOLDINGS CORP., et al.,    )          )          )      

Defendants.

   )      

CONSENT ORDER

UPON CONSIDERATION of the decision of the United States Court of Appeals for the
Federal Circuit dated September 27, 2007, and the issuance of the mandate of the
Federal Circuit on                     , and the agreement of the parties, as
reflected by the signatures of their counsel below, it is hereby

ORDERED that this Court’s Permanent Injunction Order of April 12, 2007, as
modified on appeal, which has been in effect since the date that the mandate was
issued by the Federal Circuit, is hereby superseded and replaced with this
CONSENT ORDER; and it is further

ORDERED that, based on the parties’ agreement, Verizon’s claims of infringement
of the ‘880 patent as set forth in Count 7 of its Amended Complaint for
Injunctive and Other Relief, and Vonage’s claims for non-infringement,
invalidity and enforceability of the ‘880 patent as set forth in Counts VII,
XIV, and XV of Vonage’s Answer and Counterclaim, are hereby dismissed with

 

- 22 -



--------------------------------------------------------------------------------

prejudice, each party to bear its own costs and expenses, including attorney’s
fees, and it is further

ORDERED that this Court’s order of August 23, 2007, approving the parties’
Stipulation regarding Vonage’s payment of costs incurred by Verizon in this
action is hereby vacated, as it has been mooted by the parties’ settlement
agreement; and it is further

ORDERED that the Vonage Defendants, together with their officers, agents,
servants, employees, corporate affiliates, corporate parent, attorneys, and each
and every person in active concert or participation with them (collectively the
“Vonage Enjoined Parties”), are hereby restrained and enjoined, pursuant to 35
U.S.C. § 283 and Fed. R. Civ. P. 65(c), from further infringing Claim 27 of U.S.
Patent No. 6,282,574 and Claim 20 of U.S. Patent No. 6,104,711 (the “Infringed
Claims”) and are further enjoined from directly or indirectly making, using,
selling, offering to sell or importing into the United States any product or
service which employs any method embodied in the Infringed Claims, or any method
that is only a colorable variation thereof, whether alone or in combination with
other products or services, and from otherwise infringing or inducing others to
infringe the Infringed Claims, including but not limited as follows:

1. Regarding Claim 27 of U.S. Patent No. 6,282,574, the Vonage Enjoined Parties
are further specifically enjoined from making, using, offering for sale, selling
or importing into the United States any system, method, or device, or portion of
the foregoing, which implements the method used by Vonage, or any method that is
only a colorable variation thereof, for processing a telephone call made by a
Vonage customer a device connected to the public switched telephone network
(“PSTN”), in which a Vonage customer’s calling device sends a SIP INVITE message
to a Vonage proxy server, which from the message produces a telephone

 

- 23 -



--------------------------------------------------------------------------------

number for the called party on the PSTN, and where a Vonage media gateway
subsequently sends to the calling device (whether directly or indirectly) a
reply message, such as a SIP 183 SESSION PROGRESS message or a SIP 200 OK
message, that includes the telephone number of the called party and the IP
address of the Vonage media gateway, or of an RTP relay if the call is routed
through an RTP relay. The Vonage Enjoined Parties are further specifically
enjoined from making, using, offering for sale, selling, or importing into the
United States any system, method, or device, or portion of the foregoing, which
implements the method used by Vonage, or any method that is only a colorable
variation thereof, for processing a telephone call made to a Vonage customer
from a device connected to the public switched telephone network (“PSTN”), in
which a Vonage media gateway connected to the PSTN sends a SIP INVITE message to
a Vonage proxy server, which from the message produces the Vonage customer’s
telephone number, and where the Vonage customer’s equipment subsequently sends
to the media gateway a reply message, such as a SIP 200 OK message, that
includes the Vonage customer’s telephone number and the IP address of the Vonage
media gateway, or of an RTP relay if the call is routed through an RTP relay

2. Regarding Claim 20 of U.S. Patent No. 6,104,711, the Vonage Enjoined Parties
are further specifically enjoined from making, using, offering for sale, selling
or importing into the United States any system, method, or device, or portion of
the foregoing, that implements the method now employed by Vonage, or any method
that is only a colorable variation thereof, for processing a telephone call to a
Vonage subscriber from a device connected to the public switched telephone
network (“PSTN”), in which a Vonage proxy server receives a SIP INVITE message
and, based on conditions and data set forth in the Vonage customer’s xml profile
that provide more than one option for directing that particular call, the call
is subsequently directed to

 

- 24 -



--------------------------------------------------------------------------------

an IP address for routing the call to one of those options, such as an IP
address for routing the call to another number specified by the Vonage customer,
voicemail, or any other number which the Vonage customer has selected pursuant
to features which Vonage has designated as “call forwarding,” “voicemail,”
“simulRing,” “call hunt,” “call waiting” or similar features, and in which the
selected destination IP address is eventually sent back to the calling party via
the Vonage media gateway, such as within a SIP 200 OK message, regardless of
whether or not the call is routed through an RTP relay. The Vonage Enjoined
Parties are further specifically enjoined from making, using, offering for sale,
selling, or importing into the United States any system, method, or device, or
portion of the foregoing, that implements the method now employed by Vonage, or
any method that is only a colorable variation thereof, to check whether the
status of a Vonage customer’s account is ACTIVE or SUSPEND, and which status
check occurs on all calls made either to or from a Vonage customer, and,
depending on the customer’s status, routes calls to different IP addresses
depending on the status of the Vonage customer’s account – more specifically,
Vonage’s routing of calls to an asterisk server if the Vonage customer’s account
is in SUSPEND status and through a Vonage media gateway if the Vonage customer’s
account is in ACTIVE status.

3. This injunction shall become effective immediately and Vonage shall forthwith
provide written notice of this injunction to its officers, directors, agents,
servants, representatives, attorneys, employees, subsidiaries, and affiliates.
However, it is

FURTHER ORDERED that this Injunction Order, including the notice obligation of
paragraph no. 3 immediately above, is hereby STAYED pursuant to the settlement
agreement between the parties, but the injunction embodied herein shall become
immediately effective

 

- 25 -



--------------------------------------------------------------------------------

(absent further Order of the Court) within 7 days of the Court being notified of
any of the following events:

A. Vonage fails to make any payment due to Verizon under the settlement
agreement between the parties, and fails to fully cure such non-payment, breach
or default within 5 days of written notice thereof; or

B. Vonage becomes a debtor, either voluntarily or involuntarily, under any
chapter of the United States Bankruptcy Code or seeks protection from its
creditors under any other federal or state law, within 91 days of receipt by
Verizon of the last payment due Verizon under the parties’ settlement agreement;
and it is.

FURTHER ORDERED, that the injunction provisions of this CONSENT ORDER shall be
vacated and dissolved and otherwise null and void 91 days after the final
payment has been received by Verizon, and all of Verizon’s claims of
infringement under the ‘711 and ‘574 patents are dismissed with prejudice,
unless the Court has received notification that any of the following events has
occurred:

A. Vonage has not made all payments to Verizon under the parties’ settlement
agreement and

B. Vonage has become a debtor, either voluntarily or involuntarily, under any
chapter of the United States Bankruptcy Code or sought protection from its
creditors under any other federal or state law, within 91 days after the final
payment has been received by Verizon pursuant to the parties’ settlement
agreement; and

C. An attempt has been made by any person or entity to seek recovery from
Verizon of any monies paid by Vonage to Verizon pursuant to the terms of the
parties’ settlement

 

- 26 -



--------------------------------------------------------------------------------

agreement within 91 days after the final payment of such monies has been
received by Verizon.

4. This Court hereby retains jurisdiction to enforce the terms of this Consent
Order and terms of the settlement agreement between the parties, but in all
other respects this case is hereby dismissed with prejudice, each party to bear
its own costs and expenses, including attorneys’ fees.

ENTERED this      day of             , 2007.

 

Alexandria, Virginia  

 

  United States District Judge

 

WE ASK FOR THIS:

 

Charles B. Molster, III (VA Bar No. 23613) Winston & Strawn LLP 1700 K Street,
N.W. Washington, DC 20006-3817 (202) 282-5988 Dan K. Webb* Peter C. McCabe*
Peggy M. Balesteri* Winston & Strawn LLP 35 West Wacker Dr. Chicago, Illinois
60601 John Thorne* Robert H. Griffen* VERIZON 1515 North Courthouse Road
Arlington, Virginia 22201 Counsel for VERIZON SERVICES CORP.,

 

- 27 -



--------------------------------------------------------------------------------

VERIZON LABORATORIES INC. and VERIZON COMMUNICATIONS INC.

 

 

Scott W. Doyle   (VA Bar No. 36915) William M. Bosch   (VA Bar No. 34589) Seth
A. Watkins   (VA Bar No. 44639) Daniel L. Girdwood   (VA Bar No. 68177) Roger E.
Warin*   Steven J. Barber*   Jose R. Gonzalez-Magaz* STEPTOE & JOHNSON LLP

1330 Connecticut Ave., NW

Washington, DC 20036-1795

Counsel for VONAGE HOLDINGS CORP.

and VONAGE AMERICA, INC.

 

*  Counsel admitted pro hac vice

 

- 28 -



--------------------------------------------------------------------------------

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

 

VERIZON SERVICES CORP., et al.,    )          )          )      

Plaintiffs,

   )          )       v.    )   

1:06cv682 (CMH/BRP)

      )       VONAGE HOLDINGS CORP., et al.,    )          )          )      

Defendants.

   )      

CONSENT ORDER

UPON CONSIDERATION of the decision of the United States Court of Appeals for the
Federal Circuit dated September 27, 2007, as modified on rehearing on
                    , and the issuance of the mandate of the Federal Circuit on
                , and the agreement of the parties, as reflected by the
signatures of their counsel below, it is hereby

ORDERED that this Court’s Permanent Injunction Order of April 12, 2007, as
modified on appeal, which has been in effect since the date that the mandate was
issued by the Federal Circuit, is hereby vacated; and it is further

ORDERED that, based on the parties’ agreement, any remaining claims pending in
this action are dismissed with prejudice, each party to bear its own costs and
expenses, including attorney’s fees, and it is further

ORDERED that this Court’s Order of August 23, 2007, approving the parties’
Stipulation regarding Vonage’s payment of costs incurred by Verizon in this
action is hereby vacated, as it has been mooted by the parties’ settlement
agreement; and it is further

 

- 29 -



--------------------------------------------------------------------------------

ORDERED that this Court hereby retains jurisdiction to enforce the terms of the
terms of the settlement agreement between the parties, but in all other respects
this case is hereby dismissed with prejudice, each party to bear its own costs
and expenses, including attorneys’ fees.

ENTERED this      day of             , 2007.

 

Alexandria, Virginia  

 

  United States District Judge

 

WE ASK FOR THIS:

 

Charles B. Molster, III (VA Bar No. 23613) Winston & Strawn LLP 1700 K Street,
N.W. Washington, DC 20006-3817 (202) 282-5988 Dan K. Webb* Peter C. McCabe*
Peggy M. Balesteri* Winston & Strawn LLP 35 West Wacker Dr. Chicago, Illinois
60601 John Thorne* Robert H. Griffen* VERIZON 1515 North Courthouse Road
Arlington, Virginia 22201 Counsel for VERIZON SERVICES CORP., VERIZON
LABORATORIES INC. and VERIZON COMMUNICATIONS INC.

 

- 30 -



--------------------------------------------------------------------------------

 

Scott W. Doyle   (VA Bar No. 36915) William M. Bosch   (VA Bar No. 34589) Seth
A. Watkins   (VA Bar No. 44639) Daniel L. Girdwood   (VA Bar No. 68177) Roger E.
Warin*   Steven J. Barber*   Jose R. Gonzalez-Magaz* STEPTOE & JOHNSON LLP 1330
Connecticut Ave., NW Washington, DC 20036-1795

Counsel for VONAGE HOLDINGS CORP.

and VONAGE AMERICA, INC.

 

*  Counsel admitted pro hac vice

 

- 31 -



--------------------------------------------------------------------------------

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

 

VERIZON SERVICES CORP., et al.,    )          )          )      

Plaintiffs,

   )          )       v.    )   

1:06cv682 (CMH/BRP)

      )       VONAGE HOLDINGS CORP., et al.,    )          )          )      

Defendants.

   )      

CONSENT ORDER

UPON CONSIDERATION of the decision of the United States Court of Appeals for the
Federal Circuit dated September 27, 2007, as modified on                     ,
and the issuance of the mandate of the Federal Circuit on             , and the
agreement of the parties, as reflected by the signatures of their counsel below,
it is hereby

ORDERED that this Court’s Permanent Injunction Order of April 12, 2007, as
modified on appeal, to the extent not vacated or modified, is hereby reinstated;
and it is further

ORDERED that, based on the parties’ agreement, all claims and counterclaims not
covered by the reinstated injunction are hereby dismissed with prejudice, each
party to bear its own costs and expenses, including attorney’s fees, and it is
further

ORDERED that this Court’s order of August 23, 2007, approving the parties’
Stipulation regarding Vonage’s payment of costs incurred by Verizon in this
action is hereby vacated, as it has been mooted by the parties’ settlement
agreement; and it is further

 

- 32 -



--------------------------------------------------------------------------------

3. To the extent hereby reinstated, this Injunction Order shall become effective
immediately and Vonage shall forthwith provide written notice of this injunction
to its officers, directors, agents, servants, representatives, attorneys,
employees, subsidiaries, and affiliates. However, it is

FURTHER ORDERED that this Injunction Order, including the notice obligations of
paragraph no. 3 immediately above, is hereby STAYED pursuant to the settlement
agreement between the parties, but the injunction embodied herein shall become
immediately effective (absent further Order of the Court) within 7 days of the
Court being notified of any of the following events:

A. Vonage fails to make any payment due to Verizon under the settlement
agreement between the parties, and fails to fully cure such non-payment, breach
or default within 5 days of written notice thereof; or

B. Vonage becomes a debtor, either voluntarily or involuntarily, under any
chapter of the United States Bankruptcy Code or seeks protection from its
creditors under any other federal or state law, within 91 days of receipt by
Verizon of the last payment due Verizon under the parties’ settlement agreement;
and it is.

FURTHER ORDERED, that the injunction provisions of this CONSENT ORDER shall be
vacated and dissolved and otherwise null and void 91 days after the final
payment has been received by Verizon, and all of Verizon’s claims of
infringement under the ‘711 and ‘574 patents are dismissed with prejudice,
unless the Court has received notification that any of the following events has
occurred:

A. Vonage has not made all payments to Verizon under the parties’ settlement
agreement and

 

- 33 -



--------------------------------------------------------------------------------

B. Vonage has become a debtor, either voluntarily or involuntarily, under any
chapter of the United States Bankruptcy Code or sought protection from its
creditors under any other federal or state law, within 91 days after the final
payment has been received by Verizon pursuant to the parties’ settlement
agreement; and

C. An attempt has been made by any person or entity to seek recovery from
Verizon of any monies paid by Vonage to Verizon pursuant to the terms of the
parties’ settlement agreement within 91 days after the final payment of such
monies has been received by Verizon.

4. This Court hereby retains jurisdiction to enforce the terms of this Consent
Order and terms of the settlement agreement between the parties, but in all
other respects this case is hereby dismissed with prejudice, each party to bear
its own costs and expenses, including attorneys’ fees.

ENTERED this      day of             , 2007.

 

Alexandria, Virginia  

 

  United States District Judge

 

WE ASK FOR THIS:

 

Charles B. Molster, III (VA Bar No. 23613) Winston & Strawn LLP 1700 K Street,
N.W. Washington, DC 20006-3817 (202) 282-5988 Dan K. Webb* Peter C. McCabe*

 

- 34 -



--------------------------------------------------------------------------------

Peggy M. Balesteri* Winston & Strawn LLP

35 West Wacker Dr.

Chicago, Illinois 60601

John Thorne* Robert H. Griffen* VERIZON 1515 North Courthouse Road Arlington,
Virginia 22201 Counsel for VERIZON SERVICES CORP., VERIZON LABORATORIES INC. and
VERIZON COMMUNICATIONS INC.

 

- 35 -



--------------------------------------------------------------------------------

 

Scott W. Doyle   (VA Bar No. 36915) William M. Bosch   (VA Bar No. 34589) Seth
A. Watkins   (VA Bar No. 44639) Daniel L. Girdwood   (VA Bar No. 68177) Roger E.
Warin*   Steven J. Barber*   Jose R. Gonzalez-Magaz* STEPTOE & JOHNSON LLP 1330
Connecticut Ave., NW Washington, DC 20036-1795 Counsel for VONAGE HOLDINGS CORP.
and VONAGE AMERICA, INC.

 

*  Counsel admitted pro hac vice

 

- 36 -



--------------------------------------------------------------------------------

VERIZON CONFIDENTIAL

EXHIBIT D

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION

 

VONAGE HOLDING CORP.,    §      

Plaintiff,

   §       vs.    §          §   

CIVIL NO. 4-04-CV-548-Y

   SBC INTERNET SERVICES, INC.,    §   

Consolidated with 4-05-CV-224-Y

ET AL,    §      

Defendants,

   §   

§

   and    §             §       NORTEL NETWORKS, INC.,    §      

Plaintiff,

   §       vs.    §                VONAGE HOLDING CORP.,    §               

Defendants,

   §      

STIPULATION OF DISMISSAL WITH PREJUDICE

Vonage Holdings Corp. (“Vonage”) respectfully files this Stipulation of
Dismissal as to Bell Atlantic Communications, Inc. d/b/a Verizon Long Distance
(“Verizon”). Vonage has agreed to dismiss all claims asserted against Verizon in
this case with prejudice in accordance with a Patent Settlement Agreement.
Accordingly, pursuant to Federal Rule of Civil Procedure 41(a)(1), Vonage
stipulates to the dismissal with prejudice of all claims asserted in this case
against Verizon. The parties further stipulate that they shall bear their own
attorneys’ fees, expenses, and costs.



--------------------------------------------------------------------------------

VERIZON CONFIDENTIAL

DATED: October     , 2007

 

Respectfully submitted, ATTORNEYS FOR VONAGE HOLDINGS CORP.



--------------------------------------------------------------------------------

VERIZON CONFIDENTIAL

CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was filed electronically
in compliance with Local Rule CV-5(a) on October     , 2007. As such, this
stipulation was served on all counsel who have consented to electronic service.
Local Rule CV-5(a)(3)(A). Pursuant to Fed. R. Civ. P. 5(d) and Local Rule CV-5,
all other counsel of record not deemed to have consented to electronic service
were served with a true and correct copy of the foregoing by U.S. mail on
October     , 2007.



--------------------------------------------------------------------------------

VERIZON CONFIDENTIAL

EXHIBIT E

Charitable Organizations

Charities, each to receive $500,000.00:

 

  1. The Washington Center for Academic Internships and Scholarships

 

  2. Jobs for America’s Graduates, Inc.

 

  3. National Academy Foundation

 

  4. Bishop John T. Walker School for Boys of Washington, DC

 

  5. Inner-City Scholarship Fund of New York City



--------------------------------------------------------------------------------

VERIZON CONFIDENTIAL

EXHIBIT F

Press Release

Press Release Draft 10/24/2007

In June 2006, Verizon Services Corp. brought a lawsuit against Vonage Holdings
Corp. to enforce several Verizon patents relating to Voice over Internet
Protocol (VoIP) services.

In March 2007, a jury held that Vonage is infringing three valid Verizon
patents. The jury awarded $58 million in damages. The trial judge subsequently
issued an injunction which was stayed pending Vonage’s appeal.

In September 2007, the U.S. Court of Appeals for the Federal Circuit upheld the
trial court’s decisions on infringement, validity, and injunction as to two of
the Verizon patents (the ‘574 and ‘711) and remanded as to the third patent (the
‘880). Vonage filed a petition for rehearing which is pending in the Court of
Appeals.

Today the parties have agreed to resolve the patent lawsuit. The terms of the
resolution depend on how the Court of Appeals decides Vonage’s pending petition
for rehearing regarding two of the Verizon patents (the ‘574 and ‘711). If
Vonage wins rehearing on either the ‘574 or ‘711 patent or if the injunction is
vacated as to the ‘574 or ‘711 patent, Vonage will pay Verizon $80 million. If
Vonage does not win rehearing on either the ‘574 or ‘711 patent, or if the stay
is lifted reinstating the injunction, Vonage will pay Verizon $117.5 million.

The parties are pleased to have resolved this matter.